NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAVID GROBER,
PZaintiff-Appellant,
and
VOICE INTERNATIONAL, INC.,
Plain,tiff-Appellant,
V. '
MAKO PRODUCTS, INC., AIR SEA LAND
PRODUCTIONS, INC., CINEVIDEOTECH, INC.,
SPECTRUM EFFECTS, INC., AND BLUE SKY
AERIALS, INC.,
Defendants-Cr0ss Appellan,ts,
and
D0ES 1-10, J0RDAN KLEIN, SR., J0R1)AN KLEIN,
JR., AND 0PPENHE1MER c1NE REN'1‘AL,LLC,
Defendants.
2010-1519, -1527
Appea1s from the United States District Court for the
Centra1 District of Ca1ifornia in case no. 04-CV-8604,
Judge Jack Zouhary.
ON MOTION

GROBER V. MAKO PRODUCTS 2
ORDER
David Gr0ber and V0ice International, Inc. move for
an extension of time until May 11, 2011 to file a reply
brief. Mako Pr0ducts, Inc. opposes.
According1y,
lT lS ORDERED THAT2
The motion for an extension of time to file the reply
brief is granted The reply brief is due on or before May
11, 2011. N0 further extensions shall be granted
FoR THE CoURT
APR 2 2 2011 /s)' J an Horba1y
Date J an Horba1y
Clerk
cc: David Grober
EdWir1 P. Tarver, Esq.
Brian W. Warwick, Esq.
s23 FlLED
B.S. COUR’T 0F APPEAL3 FOR
THE FE~DERA!,, ClRCU|'l'
APR 22 2011
.lANH9RBALY
BLEFli